--------------------------------------------------------------------------------

Exhibit 10.10

 
RESTATED SUBORDINATION AGREEMENT


THIS RESTATED SUBORDINATION AGREEMENT (“Agreement”), dated as of May 24, 2013 is
made by and among Gregory J. Vislocky, Brian Rick Delamarter, Harold Guy
Delamarter, Baruch Halpern and Shoshana Halpern as trustees for The Shoshana
Shapiro Halpern Revocable Trust UA June 13, 2006, Weintraub Partners, a
California general partnership, W. John Short and Karen A. Wilson, Edward
McMillan as trustee for the The Revocable Trust of Edward L. McMillan Revocable
Trust U/D/T dated February 17, 1999, Zanesville Partners Fund, LLC, a limited
liability company, Alon Gibli, Michael Geliebter, and Pensco Trust Co., FBO
Baruch Halpern IRA (collectively the “Subordinated Creditors”), TCA Global
Credit Master Fund, LP, a limited partnership organized and existing under the
laws of the Cayman Islands (“TCA”) and Hillair Capital Investments, L.P., a a
limited partnership organized and existing under the laws of the Cayman Islands
(“Hillair”) (with its participants, successors and assigns, TCA and Hillair are
sometimes referred to herein as the “Preferred Lenders”, and together with the
Subordinated Creditors, the “Parties”). For all purposes herein, the “Borrower”
means RiceBran Technologies, a California corporation.


BACKGROUND
 
A.                Pursuant to that certain Securities Exchange Agreement, dated
as of July 31, 2012, between the Borrower and Hillair (“Exchange Agreement”),
the Borrower issued to Hillair an aggregate of $1,299,200 in principal amount of
Original Issue Discount Senior Secured Convertible Debentures Due January 1,
2014 (the “Exchange Debentures”) in exchange for $870,000 in principal amount of
the  Original Issue Discount Senior Secured Convertible Debentures Due July 1,
2013 held by Hillair (the “Prior Debentures”).
 
B.                 Pursuant to that certain Securities Purchase Agreement, dated
as July 31, 2012, between the Borrower and Hillair, the Borrower issued to
Hillair an aggregate of $290,000 in principal amount of the Original Issue
Discount Senior Secured Convertible Debentures Due January 1, 2014 (the “New
Debentures” and, collectively with the Exchange Debentures, the “Debentures”);
    
C.                 Borrower previously entered into that certain Note and
Warrant Purchase Agreement dated January 17, 2012, and as amended on July 31,
2012 (the “Purchase Agreement”) with each of the Subordinated Creditors. In
connection with the transactions contemplated by the Purchase Agreement, the
Borrower issued to the Subordinated Creditors an aggregate of $6,187,602.94 in
principal amount of Subordinated Notes (as defined below);
 
D.                 As a condition under the Purchase Agreement, the Subordinated
Creditors, Borrower and Hillair entered into Subordination Agreements
(collectively “Prior Subordination Agreements”) to subordinate the Subordinated
Creditors’ respective security interests granted under the Security Agreements
entered into by the Subordinated Creditors and the Borrower, dated of even date
with the Purchase Agreements, (the “Security Agreements”) to the Preferred
Lenders Debt (as defined herein); and
1

--------------------------------------------------------------------------------

E.                 TCA, Borrower, NutraCea, LLC, a limited liability company
organized and existing under the laws of the State of Delaware, SRB-IP, LLC,
limited liability company organized and existing under the laws of the State of
Delaware, SRB-MERM, LLC, a limited liability company organized and existing
under the laws of the State of Delaware, SRB-LC, LLC, a limited liability
company organized and existing under the laws of the State of Delaware, SRB-MT,
LLC, a limited liability company organized and existing under the laws of the
State of Delaware, SRB-WS, LLC, a limited liability company organized and
existing under the laws of the State of Delaware, RiceX Company, a corporation
incorporated under the laws of the State of Delaware, RiceX Nutrients, Inc., a
corporation incorporated under the laws of the State of Montana, Rice Science,
LLC, a limited liability company organized and existing under the laws of the
State of Delaware, and Rice RX, LLC, a limited liability company organized and
existing under the laws of the State of Delaware have entered into a Senior
Secured Revolving Credit Facility Agreement dated as of this same date
(“TCA Credit Agreement”). In connection therewith, Borrower has executed and
delivered to TCA a Revolving Convertible Promissory Note dated this same date
(“TCA Note”).
 
G.                 In connection with the foregoing, TCA and Hillair wish to set
forth, and coordinate, their rights pursuant to this Agreement.
 
F.                 In consideration of the capital provided or to be provided by
TCA pursuant to the TCA Credit Agreement and the TCA Note, the agreement of
Hillair hereunder and other financial accommodations that have been made and may
hereafter be made by the Preferred Lenders for the benefit of the Borrower, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Subordinated Creditors hereby agree to the terms
hereof.
 
AGREEMENT
 
1.                  Definitions.  As used herein, the following terms have the
meanings set forth below:
 
“Borrower Default” means any Event of Default as defined in the TCA Credit
Agreement and the Debentures.
 
“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.
2

--------------------------------------------------------------------------------

“Preferred Lenders Debt”, used herein in its most comprehensive sense, means the
TCA Credit Agreement, the TCA Notes, the Debentures and any and all advances,
debts, obligations and liabilities of the Borrower to either or both of the
Preferred Lenders, heretofore, now or hereafter made, incurred or created,
whether voluntary or involuntary and however arising, whether due or not due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
including under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement at any time entered into
by the Borrower with either or both of the Preferred Lenders, and whether the
Borrower may be liable individually or jointly with others, or whether recovery
upon such amounts may be or hereafter become unenforceable.
 
“Subordinated Indebtedness” means all obligations arising under the Subordinated
Notes and each and every other debt, liability and obligation of every type and
description which the Borrower or any of its subsidiaries may now or at any time
hereafter owe to one or more of the Subordinated Creditors, whether such debt,
liability or obligation now exists or is hereafter created or incurred, and
whether it is or may be direct or indirect, due or to become due, absolute or
contingent, primary or secondary, liquidated or unliquidated, or joint, several
or joint and several.
 
“Subordinated Notes” means Borrower’s Secured Convertible Promissory Notes,
dated July 31, 2012, payable to the order of the Subordinated Creditors in the
original aggregate principal amount of Six Million One Hundred Eighty Seven
Thousand Six Hundred Two Dollars and Ninety Four Cents ($6,187,602.94), together
with all renewals, extensions and modifications thereof and any note or notes
issued in substitution therefor.
 
2.                  Intercreditor Terms.
 
2.1.              Equal Priority.  The Preferred Lenders agree that the security
interests granted by Borrower and its subsidiaries to each Preferred Lender
shall be of equal priority, as between TCA and Hillair.  TCA and Hillair further
acknowledge that, because of the nature of the filing of the applicable
Mortgages, Deeds of Trust, UCC-1 Financing Statements, and other instruments
filed to perfect the Preferred Lenders Debt, the security interests of TCA and
Hillair necessarily will be perfected at different times.  Each of the Preferred
Lenders agrees that, regardless of the time of perfection of each of their
security interests, the Preferred Lenders shall have equal priority as if such
security interests were perfected simultaneously.
 
2.2.              Coordinated Efforts.
 
(a)                          The Preferred Lenders each agree to use
commercially reasonable efforts to coordinate efforts, cooperate and act in a
manner likely to obtain maximum liquidation value and return to each of the
Preferred Lenders in the event of any Borrower Default, including in the
exercise of any foreclosure, liquidation, enforcement or other rights and
remedies as a Preferred Lender (whether in an action initiated by any Preferred
Lender after any Preferred Lender Standstill Period or otherwise), and in and
the exercise and enforcement of the Preferred Lenders rights under this
Agreement.
3

--------------------------------------------------------------------------------

(b)                          In the event of a Borrower Default or a breach by
any Subordinated Creditor of its obligations hereunder, the Preferred Lenders
each agree not to commence any action or proceeding against the Borrower to
recover all or any part of the Preferred Lender Debt, or join with any creditor
(unless the Preferred Lenders shall both so join) in bringing any proceeding
against the Borrower under any bankruptcy, reorganization, readjustment of debt,
arrangement of debt receivership, liquidation or insolvency law or statute of
the federal or any state government, or take possession of, sell, or dispose of
any item that comprises “Collateral” pursuant to the terms of any of the
Security Agreements entered into with respect to the Preferred Lender Debt
(“Collateral”), or exercise or enforce any right or remedy available to a
Preferred Lender with respect to any such Collateral.  Notwithstanding anything
to the contrary set forth in this Section 2.2, upon five (5) business days’
prior written notice to the other Preferred Lender after expiration of the
Preferred Lender Standstill Period (as defined below), either Preferred Lender
may exercise any rights or remedies they may have against Borrower whether by
judicial or non-judicial foreclosure or otherwise; provided, that the
non-initiating Preferred Lender shall have the right, but not the obligation, to
join any such action as a co-plaintiff (or other co-moving party, however
denominated), at its own expense. “Preferred Lender Standstill Period” means the
period beginning on the occurrence of an event of default under any of the
agreements between the Preferred Lenders and Borrower and ending on the date
that is thirty (30) days following the date after either Preferred Lender shall
have given notice to the other Preferred Lender and to Borrower that such event
of default shall have occurred and be continuing and of the intent of any of
said Preferred Lender to exercise its  rights and remedies.  In addition, it is
expressly acknowledged and agreed by and amongst the parties hereto that an
event of default under any one of the agreements between the Preferred Lenders
and Borrower shall constitute and event of default under all agreements between
the Preferred Lenders and the Borrower.
 
2.3.             Non-transfer.  Neither TCA nor Hillair will transfer, delegate,
or assign its rights, duties or obligations hereunder to any person, other than
a wholly owned subsidiary, without said transferee and/or assignee first
agreeing to be bound by the terms and conditions herein contained and executing
a counterpart hereto.
 
2.4.             Expenses.  The Preferred Lenders agree that should any action
need to be taken with respect to the enforcement of any rights hereunder,
including, but not limited to, declaring a default, instituting foreclosure
procedures, and attorney’s fees associated therewith, the Preferred Lenders will
each pay such fees and costs in proportion to their outstanding share of the
Preferred Lender Debt and, unless otherwise agreed between the Preferred
Lenders, any recovery shall be shares between the Preferred Lenders in
proportion to the outstanding share of the Preferred Lender Debt.
 
3.                 Subordination.  The payment of all of the Subordinated
Indebtedness is hereby expressly subordinated to the extent and in the manner
hereinafter set forth to the payment in full of the Preferred Lenders Debt; and
regardless of any priority otherwise available to the Subordinated Creditors by
law or by agreement, and any Lien claimed therein by the Subordinated Creditors
shall be and remain fully subordinate for all purposes to the rights of the
Preferred Lenders for all purposes whatsoever. The Subordinated Indebtedness
shall continue to be subordinated to the Preferred Lenders Debt even if the
Preferred Lenders Debt or any portion thereof is deemed subordinated, avoided or
disallowed under the United States Bankruptcy Code or other applicable law.
4

--------------------------------------------------------------------------------

4.                  Principal and Interest Payments.
 
4.1.              Principal Payments. Except as set forth in Section 6, until
all of the Preferred Lenders Debt has been paid in full, no Subordinated
Creditor shall, without the prior written consent of each of the Preferred
Lenders, demand, receive or accept any principal payment from the Borrower in
respect of the Subordinated Indebtedness, or exercise any right of or permit any
setoff in respect of the Subordinated Indebtedness.
 
4.2.             Interest Payments.  A Subordinated Creditor may demand, receive
and accept regularly scheduled payments of interest in respect of the
Subordinated Indebtedness; provided, that without the prior written consent of
each of the Preferred Lenders, the Subordinated Creditor shall not demand,
receive or accept any interest payment from the Borrower in respect of the
Subordinated Indebtedness so long as any Borrower Default exists or if a
Borrower Default will occur as a result of or immediately following such
interest payment.
 
5.                  Receipt of Prohibited Payments.  The Subordinated Creditors
each agree that if the Subordinated Creditor receives any payment on the
Subordinated Indebtedness that the Subordinated Creditor is not entitled to
receive under the provisions of this Agreement, the Subordinated Creditor will
hold the amount so received in trust for the Preferred Lenders and will
forthwith turn over such payment to the Preferred Lenders in the form received
(except for the endorsement of the Subordinated Creditor where necessary) for
application to then-existing Preferred Lenders Debt (whether or not due), in
such manner of application as the Preferred Lenders may deem appropriate.  Such
funds or other property shall be deposited in an escrow account established by
the Preferred Lenders, to be distributed in proportion to their outstanding
share of the Preferred Lender Debt.  If a Subordinated Creditor exercises any
right of setoff that the Subordinated Creditor is not permitted to exercise
under the provisions of this Agreement, the Subordinated Creditor will promptly
pay over to the Preferred Lenders, in immediately available funds, an amount
equal to the amount of the claims or obligations offset.  If a Subordinated
Creditor fails to make any endorsement required under this Agreement, the
Preferred Lenders, or any officer or employee or agent on behalf of the
Preferred Lenders, is hereby irrevocably appointed as the attorney-in-fact
(which appointment is coupled with an interest) for such Subordinated Creditor
to make such endorsement in the Subordinated Creditor’s name.
5

--------------------------------------------------------------------------------

6.                 Action on Subordinated Indebtedness.  The Subordinated
Creditors each agree not to commence any action or proceeding against the
Borrower to recover all or any part of the Subordinated Indebtedness, or join
with any creditor (unless the Preferred Lenders shall both so join) in bringing
any proceeding against the Borrower under any bankruptcy, reorganization,
readjustment of debt, arrangement of debt receivership, liquidation or
insolvency law or statute of the federal or any state government, or take
possession of, sell, or dispose of any item that comprises “Collateral” pursuant
to the terms of any of the Security Agreements entered pursuant to the TCA
Credit Agreement or the Exchange Agreement (“Collateral”), or exercise or
enforce any right or remedy available to a Subordinated Creditor with respect to
any such Collateral, unless and until all Preferred Lenders Debt has been paid
in full. Notwithstanding anything to the contrary set forth in this Section 6,
if all of Borrower’s obligations to the Preferred Lenders are not fully paid and
satisfied, and neither of the Preferred Lenders has initiated a foreclosure or
other action against Borrower, upon five (5) business days’ prior written notice
to each of the Preferred Lenders after expiration of the Subordinated Creditor
Standstill Period (as defined below), the Subordinated Creditors may exercise
any rights or remedies they may have against Borrower whether by judicial or
non-judicial foreclosure or otherwise provided that the receipt of any payments
by the Subordinated Creditors shall be paid over to the Preferred Lenders, in
immediately available funds, until payment in full of the obligations to the
Preferred Lenders. “Subordinated Creditor Standstill Period” means the period
beginning on the occurrence of an event of default under any of the agreements
between the Subordinated Creditors and Borrower and ending on the date that is
six (6) months following the date after the Subordinated Creditors shall have
given notice to each of the Preferred Lenders and to Borrower that such event of
default shall have occurred and be continuing and of the intent of any of the
Subordinated Creditors to exercise their rights and remedies.
 
7.                  Action Concerning Collateral.
 
7.1.             Remedies. Notwithstanding any Lien now held or hereafter
acquired by the Subordinated Creditors, the Preferred Lenders may take
possession of, sell, dispose of, and otherwise deal with all or any part of any
collateral of the Subordinated Creditors, and may enforce any right or remedy
available to it with respect to the Borrower or such collateral, all without
notice to or consent of any of the Subordinated Creditors except as specifically
required by applicable law.
 
7.2.             Deemed Consent and Release of Lien. In addition, and without
limiting the generality of Section 7.1, if (i) a Borrower Default has occurred
and is continuing, (ii) the Borrower or any of the Preferred Lenders intends to
sell or otherwise dispose of any Collateral of the Preferred Lenders to an
unrelated third party outside the ordinary course of business, (iii) Preferred
Lenders have each given written notice thereof to the Subordinated Creditors,
and (iv) the Subordinated Creditors have failed, within ten (10) days after
receipt of such notice, to purchase for cash the Preferred Lenders Debt for the
full amount thereof, the Subordinated Creditors shall be deemed to have
consented to such sale or disposition, to have released any Lien they may have
in such Collateral and to have authorized the Preferred Lenders or their agents
to file partial releases (and any related financing statements such as “in lieu”
financing statements under Part 7 of Article 9 of the Uniform Commercial Code)
with respect to such Collateral.
 
7.3.             No Assumed Duty. The Preferred Lenders shall have no duty to
preserve, protect, care for, insure, take possession of, collect, dispose of, or
otherwise realize upon any of the assets of Borrower, whether or not they
comprise Collateral for the Preferred Lenders, and in no event shall the
Preferred Lenders be deemed a Subordinated Creditor’s agent with respect to any
assets of Borrower.  All proceeds received by the Preferred Lenders with respect
to any of Borrower’s assets may be applied, first, to pay or reimburse the
Preferred Lenders for all costs and expenses (including reasonable attorneys’
fees) incurred by the Preferred Lenders (or either of them) in connection with
the collection of such proceeds, and, second, to any Preferred Lenders Debt in
any order that the Preferred Lenders may choose.
6

--------------------------------------------------------------------------------

8.                  Bankruptcy and Insolvency.  In the event of any
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization or arrangement with creditors, whether or not pursuant to
bankruptcy law, the sale of all or substantially all of the assets of the
Borrower, dissolution, liquidation or any other marshalling of the assets or
liabilities of the Borrower, the Subordinated Creditors will file all claims,
proofs of claim or other instruments of similar character necessary to enforce
the obligations of the Borrower in respect of the Subordinated Indebtedness and
will hold in trust for the Preferred Lenders and promptly pay over to the
Preferred Lenders in the form received (except for the endorsement of the
Subordinated Creditors where necessary) for application to the then-existing
Preferred Lenders Debt, any and all moneys, dividends or other assets received
in any such proceedings on account of the Subordinated Indebtedness, unless and
until the Preferred Lenders Debt has been paid in full. If a Subordinated
Creditor shall fail to take any such action, the Preferred Lenders, as
attorney-in-fact for the Subordinated Creditor, may take such action on the
Subordinated Creditor’s behalf.  The Subordinated Creditors each hereby
irrevocably appoints the Preferred Lenders, or any officers or employees of a
Preferred Lender designated by the Preferred Lenders, as the attorney-in-fact
for the Subordinated Creditors (which appointment is coupled with an interest)
with the power but not the duty to demand, sue for, collect and receive any and
all such moneys, dividends or other assets and give acquittance therefor and to
file any claim, proof of claim or other instrument of similar character, to vote
claims comprising Subordinated Indebtedness to accept or reject any plan of
partial or complete liquidation, reorganization, arrangement, composition or
extension and to take such other action in the Preferred Lenders’ name or in the
name of the Subordinated Creditors as the Preferred Lenders may deem necessary
or advisable for the enforcement of the agreements contained herein; and the
Subordinated Creditors will each execute and deliver to the Preferred Lenders
such other and further powers-of-attorney or instruments as the Preferred
Lenders may request in order to accomplish the foregoing. If the Preferred
Lenders desire to permit the use of cash collateral or to provide post-petition
financing to the Borrower, the Subordinated Creditors shall not object to the
same or assert that its interests are not being adequately protected.
 
9.                  Restrictive Legend; Transfer of Subordinated Indebtedness.
 The Subordinated Creditors will cause the Subordinated Notes and all other
notes, bonds, debentures or other instruments evidencing the Subordinated
Indebtedness or any part thereof to contain a specific statement (in the form
attached hereto as Exhibit A) thereon to the effect that the indebtedness
thereby evidenced is subject to the provisions of this Agreement, and the
Subordinated Creditors will mark their books conspicuously to evidence the
subordination effected hereby.  The Subordinated Creditors each represents and
warrants to the Preferred Lenders that each such Subordinated Creditor is the
lawful holder of the applicable Subordinated Note and has not transferred any
interest therein to any other person or entity.  In the event of the transfer in
any manner of the Subordinated Indebtedness by the Subordinated Creditors to any
person who is not a party to this Agreement, the transferring party shall
obtain, as a condition to and upon such transfer, the written consent of the
transferee to become a party to and be bound by the terms of this Agreement and
to the placing of the legend as required by this Section 9 upon the notes,
bonds, debentures or other instruments evidencing the Subordinated Indebtedness.
7

--------------------------------------------------------------------------------

10.                Continuing Effect.  This Agreement shall constitute a
continuing agreement of subordination, and the Preferred Lenders may, without
notice to or consent by the Subordinated Creditors, and except as set forth in
Section 2, modify any term of the Preferred Lenders Debt in reliance upon this
Agreement.  Without limiting the generality of the foregoing, the Preferred
Lenders may, at any time and from time to time, without the consent of or notice
to the Subordinated Creditors and without incurring responsibility to the
Subordinated Creditors or impairing or releasing any of the Preferred Lenders’
rights or the Subordinated Creditors’ obligations hereunder:
 
(a)            change the amount of payment or extend the time for payment or
renew or otherwise alter the terms of any Preferred Lenders Debt or any
instrument evidencing the same in any manner;
 
(b)            if applicable, sell, exchange, release or otherwise deal with any
property at any time securing payment of all or any portion of the Preferred
Lenders Debt or any part thereof;
 
(c)            release anyone liable in any manner for the payment or collection
of the Preferred Lenders Debt or any part thereof;
 
(d)            exercise or refrain from exercising any right against the
Borrower or any other person (including the Subordinated Creditors); and
 
(e)            apply any sums received by the Preferred Lenders, by whomsoever
paid and however realized, to the Preferred Lenders Debt in such manner as the
Preferred Lenders shall deem appropriate.
 
11.                No Commitment.  None of the provisions of this Agreement
shall be deemed or construed to constitute or imply any commitment or obligation
on the part of the Preferred Lenders to make any future loans or other
extensions of credit or financial accommodations to the Borrower. Each of the
Subordinated Creditors hereby waives any and all right to require the
marshalling of assets in connection with the exercise of any of the Preferred
Lenders’ remedies permitted by applicable law or agreement.
 
12.                Notices.  Any notice or other communication required or
permitted to be given or made under this Agreement (i) shall be in writing, (ii)
may be delivered by hand delivery, First Class U.S. Mail (regular, certified,
registered or expedited delivery), FedEx, UPS Overnight, Airborne or other
nationally recognized delivery service, fax, or electronic transmission, and
(iii) shall be delivered or transmitted to the appropriate address as set forth
herein. Each notice or other communication shall be delivered or addressed to a
party at its address set forth below.  A party’s address for notice may be
changed from time to time by notice given to the other party.
8

--------------------------------------------------------------------------------

If to the Subordinated Creditors:
 
 
Gregory J. Vislocky
 
7700 NE Parkway Drive, Suite 300
Vancouver, WA 98662
Fax:(360) 823-0126
 
 
 
Brian Rick Delamarter
 
3396 Stoneridge Lane
Los Angeles, CA 90077
 
 
Harold Guy Delamarter
7700 NE Parkway Drive, Suite 300
Vancouver, WA 98662
Fax:(360) 823-0126
 
 
The Shoshana Shapiro Halpern Revocable Trust UA June 13, 2006
20900 NE 30th Ave, Suite 200
Aventura, FL 33180
Attention:  Baruch Halpern
 
 
Weintraub Partners
400 Capitol Mall, 11th Floor
 
400 Capitol Mall, 11th Floor
Attention: Chris Chediak, Esq.
 
Attention: Chris Chediak, Esq.
 
 
W. John Short and Karen A Wilson
c/o RiceBran Technologies
6720 N. Scottsdale Road, Suite 390
Scottsdale, AZ 85253
 
 
The Revocable Trust of Edward L. McMillan
  Revocable Trust U/D/T dated February 17, 1999
c/o RiceBran Technologies
6720 N. Scottsdale Road, Suite 390
Scottsdale, AZ 85253
 
 
Zanesville Partners Fund, LLC
c/o RiceBran Technologies
6720 N. Scottsdale Road, Suite 390
Scottsdale, AZ 85253
 
 
Alon Gibli
9 Great Jones Street #3
New York, NY 10012
 
 
Michael Geliebter
10553 Rocca Place
Los Angeles, CA
 
Pensco Trust Co., FBO Baruch Halpern IRA
20900 NE 30th Ave, Suite 200
Aventura, FL 33180
Attention:  Baruch Halpern

9

--------------------------------------------------------------------------------

If to the Preferred Lenders:
Hillair Capital Investments L.P.
c/o Hillair Capital Management LLC
330 Primrose Road, Suite 660
Burlingame, CA 94010
Attention:  Sean M. McAvoy
 
 
TCA Global Credit Master Fund, LP
1404 Rodman Street Hollywood, FL 33020 Attention: Robert Press
Facsimile: (786) 323-1651
 
With a copy to:
Lucosky Brookman LLP
(which shall not constitute notice)
101 Wood Avenue South, 5th Floor Woodbridge, NJ 08830
 
Attention: Seth A. Brookman, Esq.
 
Facsimile: (732) 395-4401
 
If to the Borrower:
6720 North Scottsdale Road, Suite 390
 
Scottsdale, AZ 85253
 
Attention: W. John Short
 
Facsimile: [•]
 
With a copy to:
Weintraub Tobin Chediak Coleman Grodin
(which shall not constitute notice)
400 Capitol Mall, 11th Floor
 
Sacramento, CA 95814
 
Attention: Chris Chediak, Esq.
 
Facsimile: (916) 446-1611

 
Absent fraud or manifest error, a receipt signed by the addressee or its
authorized representative, a certified or registered mail receipt, a signed
delivery service confirmation or a fax or e-mail confirmation of transmission
shall constitute proof of delivery.  Any notice actually received by the
addressee shall constitute delivery notwithstanding the failure to comply with
any provisions of this subsection. A notice delivered by regular First Class
U.S. Mail shall be deemed to have been delivered on the third (3rd) business day
after its post-mark.  Any other notice shall be deemed to have been received on
the date and time of the signed receipt or confirmation of delivery or
transmission thereof, unless that receipt or confirmation date and time is not a
business day or is after 5:00 p.m. local time on a business day, in which case
such notice shall be deemed to have been received on the next succeeding
business day.
10

--------------------------------------------------------------------------------

13.            Conflict in Agreements.  If the subordination provisions of any
instrument evidencing Subordinated Indebtedness conflict with the terms of this
Agreement, the terms of this Agreement shall govern the relationship between the
Preferred Lenders and the Subordinated Creditors.
 
14.            No Waiver.  No waiver shall be deemed to be made by any Party of
any of its rights hereunder unless the same shall be in writing signed on behalf
of the Party, and each such waiver, if any, shall be a waiver only with respect
to the specific matter or matters to which the waiver relates and shall in no
way impair the rights of the Party or the obligations of the other Parties in
any other respect at any time.
 
15.            Binding Effect; Acceptance.  This Agreement shall be binding upon
the Parties and their respective heirs, legal representatives, successors and
assigns and shall inure to the benefit of the Parties and their respective
participants, successors and assigns irrespective of whether this or any similar
agreement is executed by any other creditor of the Borrower.  Notice of
acceptance of this Agreement or of reliance upon this Agreement is hereby waived
by each of the Parties.
 
16.            Miscellaneous.  The Section and paragraph headings herein are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.
 
17.            Governing Law; Consent to Jurisdiction and Venue.  This Agreement
shall be governed by and construed in accordance with the substantive laws
(other than conflict laws) of the State of California.  Each party consents to
the personal jurisdiction of the state and federal courts located in the State
of California in connection with any controversy related to this Agreement,
waives any argument that venue in any such forum is not convenient, and agrees
that any litigation initiated by any of them in connection with this Agreement
may be venued in either the state or federal courts located in Sacramento
County, California.
 
18.            Waiver of Jury Trial.  To the extent permissible under law, the
parties hereto, each after consulting or having had the opportunity to consult
with legal counsel, knowingly, voluntarily and intentionally waive any right
they may have to a trial by jury in any litigation.  No party shall seek to
consolidate, by counterclaim or otherwise, any litigation in which a jury trial
has been waived with any other litigation in which a jury trial cannot be or has
not been waived.  This provision shall be deemed to be enforceable to the
fullest extent of the law as it may exist at the time any litigation is
commenced.
 
 [Remainder of Page Intentionally Left Blank; Signature Pages Follow]
11

--------------------------------------------------------------------------------

The Parties have executed this Restated Subordination Agreement as of the date
and year first above-written.
 
HILLAIR CAPITAL INVESTMENTS, L.P.
 
 
 
 
By:
/s/ Scott D. Kaufman
 
Name:
Scott D. Kaufman
 
Title:
Managing Partner of Hillair Capital Management LLC as investment advisor to
Hillair Capital Investments LP
 

 
TCA GLOBAL CREDIT MASTER FUND, LP
 
 
By:
TCA Global Credit Fund GP, Ltd.
 
Its:
General Partner
 
 
By:
 
 
Name:    
Robert Press
 
Title:      
Director
 



SUBORDINATED CREDITORS:
 
 
 
/s/ Greg Vislocky
(Greg Vislocky)
 
 
 
/s/ Brian Rick Delamarter
 
(Brian Rick Delamarter)
 
 
 
/s/ Harold Guy Delamarter
 
(Harold Guy Delamarter)

 
[SIGNATURE PAGE 1 OF 3 TO SUBORDINATION AGREEMENT]

--------------------------------------------------------------------------------

 
Walter John Short and Karen A. Wilson
 
 
 
/s/ W. John Short
 
(W. John Short)
    /s/ Karen A. Wilson  
(Karen A. Wilson)

 

 
The Shoshana Shapiro Halpern Revocable Trust UA June 13, 2006
   
By:
/s/ Baruch Halpern
 
Name:
Baruch Halpern
 
Its:
Trustee
   
By:
/s/ Shoshana Halpern
 
Name:
Shoshana Halpern
 
Its:
Trustee
   
Weintraub Partners
   
By:
/s/ Chris Chediak
 
Name:
Chris Chediak  
Its:
Partner    
Zanesville Partners Fund, LLC
   
By:
/s/ James C. Lintzenich
 
Name:
James C. Lintzenich
 
Its:
Member



[SIGNATURE PAGE 2 OF 3 TO SUBORDINATION AGREEMENT]

--------------------------------------------------------------------------------

 
The Revocable Trust of Edward L. McMillan Revocable
  Trust U/D/T dated February 17, 1999    
By:
/s/ Edward L. McMillan
 
Name:
Edward L. McMillan
 
Its:
Trustee
   
Pensco Trust Co., FBO Baruch Halpern IRA
   
/s/ Baruch Halpern
 
(Baruch Halpern)
   
/s/ Alon Gibli
 
(Alon Gibli)
   
/s/ Michael Geliebter
 
(Michael Geliebter)

 
[SIGNATURE PAGE 3 OF 3 TO SUBORDINATION AGREEMENT]

--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY BORROWER
 
The undersigned, being the Borrower referred to in the foregoing Restated
Subordination Agreement (“Agreement”), hereby (i) acknowledges receipt of a copy
thereof, (ii) agrees to all of the terms and provisions thereof, (iii) agrees to
and with the Preferred Lenders that it shall make no payment on the Subordinated
Indebtedness that the Subordinated Creditors would not be entitled to receive
under the provisions of the Agreement, (iv) agrees that any such payment will
constitute a default under the Preferred Lenders Debt, and (v) agrees to mark
its books conspicuously to evidence the subordination of the Subordinated
Indebtedness effected hereby.


RICEBRAN TECHNOLOGIES
 
 
By:
/s/ W. John Short
Name:    
W. John Short
Title:
Chief Executive Officer

--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY SUBSIDIARY GRANTORS
 
Each of the undersigned hereby (i) acknowledges receipt of a copy of the
Restated Subordination Agreement dated as of May __, 2013 made by and among
Gregory J. Vislocky, Brian Rick Delamarter, Harold Guy Delamarter, Baruch
Halpern and Shoshana Halpern as trustees for The Shoshana Shapiro Halpern
Revocable Trust UA June 13, 2006, Weintraub Partners, W. John Short and Karen A.
Wilson, Edward McMillan as trustee for The Revocable Trust of Edward L. McMillan
Revocable Trust U/D/T dated February 17, 1999, Zanesville Partners Fund, LLC,
Alon Gibli, Michael Geliebter, and Pensco Trust Co., FBO Baruch Halpern IRA
(collectively the “Subordinated Creditors”), TCA Global Credit Master Fund, LP,
a limited partnership organized and existing under the laws of the Cayman
Islands (“TCA”) and Hillair Capital Investments, L.P., a Delaware limited
partnership(“Hillair”) (with its participants, successors and assigns, TCA and
Hillair are sometimes referred to herein as the “Preferred Lenders”) (the
“Agreement”), (ii) agrees to all of the terms and provisions of the Agreement,
(iii) agrees to and with the Preferred Lenders that it shall make no payment on
the Subordinated Indebtedness that the Subordinated Creditors would not be
entitled to receive under the provisions of the Agreement, (iv) agrees that any
such payment will constitute a default under the Preferred Lenders Debt, and (v)
agrees to mark its books conspicuously to evidence the subordination of the
Subordinated Indebtedness effected hereby.


NUTRACEA, LLC,
 
SRB-IP, LLC,
 
SRB-MERM, LLC,
 
SRB-LC, LLC,
 
SRB-MT, LLC,
 
SRB-WS, LLC,
 
RICEX COMPANY,
 
RICEX NUTRIENTS, INC.,
 
RICE SCIENCE, LLC,
 
RICE RX, LLC,
 

 
Each by:
/s/ J. Dale Belt
Name:    
J. Dale Belt
Title:
Secretary

--------------------------------------------------------------------------------

EXHIBIT A
Legend
 
“THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A RESTATED SUBORDINATION AGREEMENT
BY _____________ IN FAVOR OF TCA GLOBAL CREDIT MASTER FUND, LP AND THE HILLAIR
CAPITAL INVESTMENTS, L.P., DATED ____________________.”
 
 
Exhibit A - 1

--------------------------------------------------------------------------------